DETAILED ACTION

Amendment
Acknowledgement is made of Amendment filed 01-25-22.
Claims 1 and 4-7 are amended.
Claims 2-3 are canceled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The reason for the examiner’s amendment is to correct a typographic error  in claim 1 for allowing the case.
For Claim 1:
1. (Twice Currently Amended) A multi-layered circuit board comprising: 
at least one first circuit base board, each of the at least one first circuit base board comprising a first dielectric layer and a first wiring layer formed on the first dielectric layer, at least one first stepped paste block formed in the first dielectric layer, the at least one first stepped paste block passing through the first dielectric layer and being electrically connected to the first  wiring layer; and 

wherein the first wiring layer of at least one first circuit base board is electrically connected to the second wiring layer of at least one second circuit base board through the first stepped paste block; each of the first stepped paste block and the second stepped paste block is T-shaped; the first stepped paste block comprises a first block portion adjacent to the first wiring laver and a second block portion connected to the first block portion and facing away from the first wiring laver, a width of the first block portion is decreased from the second block portion to the first wiring layer, the second stepped paste block comprises a third block portion adjacent to the second wiring layer and a fourth block portion connected to the third block portion and facing away from the second wiring laver, a width of the third block portion is decreased from the fourth block portion to the second wiring layer.

Allowable Subject Matter	
Claims 1 and 4-7 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:

each of the first stepped paste block and the second stepped paste block is T-shaped; the first stepped paste block comprises a first block portion adjacent to the first wiring laver and a second block portion connected to the first block portion and facing away from the first wiring laver, a width of the first block portion is decreased from the second block portion to the first wiring layer, the second stepped paste block comprises a third block portion adjacent to the second wiring layer and a fourth block portion connected to the third block portion and facing away from the second wiring laver, a width of the third block portion is decreased from the fourth block portion to the second wiring layer.
After carefully review the specification and the claims in the application and art search, considering what is claimed as a whole that the aforementioned limitations are believed to render said claim 1 and all claims dependent thereof patentable over art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848